DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163 states the following with regard to written description which is the determination that Applicant has full scope of that which is claimed:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.
Claim 7 is drawn to the method of claim 1 where the EWG is further substituted in order to provide a functional group which is capable of reacting with a moiety of said one or more biological molecules and forming a covalent bond.
To determine if the specification and claims, as filed, support this genus there must be written description of “[A]a "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”
Thus, the genus is vast and includes any EWG that is further substituted by some functional group that performs a function of reacting with a moiety of  another the biological molecule such that there is coupling.
Electron withdrawing groups are well known in the art and include halogens, nitro groups etc., as claimed in claim 5. The specification provides one example of a derivatized EWG which is alkyne that can react with an azido-functionalized biomolecule via click chemistry to provide a triazole ring that links the biomolecules (page 5). Figure 5A provide one specie structure with an option of two hetero atoms of such a alkyne-derivatized EWG:

    PNG
    media_image1.png
    212
    314
    media_image1.png
    Greyscale
.
The prior art teaches:

    PNG
    media_image2.png
    136
    307
    media_image2.png
    Greyscale
(Shiu et al. (Chem. Eur. J. (2009) 15: 976-980; cited in the IDS) but the intervening functionalized aromatic ring is not electron withdrawing.
Therefore, the specification provides one specie of an EWG that can be derivatized in a manner to react with azide-derivatized  biological molecule. However, this is not representative of a genus which has substantial variation. 
Therefore while having written description for the trifiucntional TDAE, the specification lacks a sufficient showing of a variation in species for a genus of claimed derivatives of EWG that are further functionalized such that they bear a functional group which is capable of reacting with a moiety of another biological molecule.
Therefore Applicant was not in possession of the claimed genus at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein the sulphur-containing moiety is a cysteine”, and the claim also recites “especially an internal cysteine with a protein or peptide” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 5, the phrases "is typically" and “e.g.” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is rejected because if R is NH, NH does not have a full valence so the meets and bounds of that limitation are unclear.
Claim 10 is rejected because it is unclear to what “as identified herein” refers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pruneda et al. (Biochem. (2011) 50(10): 1624-1633), as evidenced by He et al. (US 20060074028) and Xia et al. (Nature (2009) 461(7260): 114-119), in view of Truong et al. (Angw. Chem. Int. Ed. (2013) 52: 4132-4136), Ecker et al. (J. Biol. Chem. (1989) 264(3): 1887-1989) and Strickson et al. (Biochem. J. (2013) 451: 427-437), Pruneda, Xia and Strickson being cited in the IDS).
Pruneda teaches the preparation conjugates of ubiquitin (Ub) with ubiquitin conjugating enzyme (E2; UbcH5c or Ubcl 3) to study the structure and orientations of the E2-Ub conjugates (abstract). The conjugate was formed by mutating the active site cysteine of the E2 enzyme to a serine mutant to generate an oxy-ester between the C-terminus of Ub and the E2. Pruneda teaches that this conjugate was more stable than the wild-type thioester (page 1625, adjoining paragraph between columns). HiS6-Ubc13-Ub conjugates were also prepared (page 1625,right column, beginning of the last paragraph). Xia teaches that UbcH5c is an alternate name for UBE2D3 (claim 10). He teaches that E2 is one of three enzymes that attaches Ub to a target protein ([0030]). Thus Ub is a substrate of E2 (claim 8).
Thus, Pruneda teaches the limitations of claim 1, in part, by the covalent conjugation of Ub (claim 11) with an E-2 enzyme (UbcH5c) or His-tagged E2 enzyme (HiS6-Ubc13; claims 12 and 13 (to an affinity tag)) where E2 contains a naturally occurring cysteine group (claims 2, in part, 3 and 4).
Pruneda does not teach that the coupling of E2 enzymes with Ub occurs by activation of E2 at a cysteine residue to form an activated E2-S-CH=CH-EWG (claims 1 and 2) where EWG is –CN or –CO2Me (claims 5 and 6). 
Truong teaches the base catalyzed addition of alkyl thiols to electron deficient alkynes and the selective single and double addition of thiols which can be used for the coupling of polymers (page 4132, right column, end of first partial paragraph).
Scheme 1 shows the base catalyzed addition of dodecane thiol to ethyl propiolate to form a thio-acrylate compound. The formation of the  bisthioether was not achieved by the addition of additional thiol: 

    PNG
    media_image3.png
    341
    688
    media_image3.png
    Greyscale
.
However, when a thiol terminated PEG was reacted with a second thiol, the bisthioether was achieved:

    PNG
    media_image4.png
    612
    639
    media_image4.png
    Greyscale

Truong conclude that the ability to readily transform end groups of polymers and selectively perform the second addition of thiols enables the synthesis of complex macromolecules with this methodology (page 4135, end or left column).
Truong further demonstrates how the thiol-ene is generated by the addition of a thiol to  and alkyne ester by base catalysis:

    PNG
    media_image5.png
    396
    678
    media_image5.png
    Greyscale

Truong notes that other electron withdrawing group adjacent to the double bond can be ester, amide or cyanide (page 4132, left column, first paragraph; claims 5 and 6).
Strickson teaches that E2 ubiquitin conjugating enzyme Ubc13 having which has a reactive cysteine reacts with BAY 11-7082 at the double bond adjacent to the sulfone to form a thioacrylamide derivative of the enzyme, figure 6:

    PNG
    media_image6.png
    266
    922
    media_image6.png
    Greyscale

This conjugation inactivates the E2-conjugating enzyme which prevents the formation of Lys63-linked and linear polyubiquitin chains (abstract). From this disclosure, the ordinary artisan would reasonably conclude that the E2-conjugating enzyme ,which naturally, bears an Cys residue, reacts with BAY 11-7802 via nucleophilic displacement of the sulfone moiety to form Ubc13 (E2)-S-CH=CH-CN where CN is an electron-withdrawing group.
Ecker teaches that the ubiquitin gene can be mutated to encode cysteine-bearing mutants of ubiquitin (abstract). 
It would have been obvious to one of ordinary skill in the art to generate E2-S-CH=CH-EWG, where EWG is cyano, amide or ester, by reacting the naturally occurring nucleophilic cysteine of UbcH5c with a precursor of S-CH=CH-EWG such as an alkyne ester, alkynyl cyanide or vinyl sulfone to prepare and activated E2-S-CH=CH-EWG which is then reacted with a Cys-mutated Ub to form the conjugated adduct:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.  The ordinary artisan would have been motivated to do so because Truong teaches that the methodology enables the synthesis of complex macromolecules. Thus by using the methodology of Truong, this is a case of simple substitution where each methodology of conjugating macromolecules  is known to have the same function, which is top couple large molecules such as polymers by a short chain. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully use the methodology of Truong to couple E2 and Ub because Strickson shows how to add the thiol-ene-EWG to E2 and Esker teaches that ubiquitin can be modified to bear a cysteine group which can act as a nucleophile to produce the bisthioether conjugate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13, 15, and 16 of copending Application No. 16981607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims  are drawn to a method  for identifying a modulator of MYCBP2 where claims 5, 13, 15 and 16 are specie that anticipate the claims 1, 7, 9 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653